COLLIERj C. J.
— It is enacted by the fifth section of the fourth chapter of the Penal Code, that “If any person shall unlawfully, wilfully, and maliciously kill, or disable, any horse, mare, or gelding, colt or filly, ass or mule, or any goat, sheep, or cattle, or any hog or live stock, of any kind or description whatever, belonging to any other person ; or shall,” &c. “ every person so offending, shall, on conviction of any of the aforesaid offences, be fined in a sum equal to five fold the value of the property injured or destroyed,” &c. The seventh section of the same chapter provides, that “the fines imposed in the three last preceding sections, for the offences therein mentioned, shall be paid to the party injured.” [Clay’s Dig. 417-8.]
The 9 Geo. 1, ch. 22, commonly called the Black Act, declares, “ If any person or persons, whether, &o., shall unlawfully and maliciously kill, maim, or wound, any cattle, or shall, &e. every person so offending, being lawfully convicted thereof, shall be adjudged guilty of felony without benefit of clergy/’ &c. It was the settled construction of that statute, that in order to bring an offender within its provisions, malice must be directed against the owner of the cattle, and not merely against the animal itself. [2 Easts Crown L. 1072-4.] In Shepherd’s case, 2 Leach’s C. L. 609, it was held, that proof of dislike to a particular horse, and the mischief committed after the master’s refusal to let him have another, was not sufficient to bring the case within the Black Act; though the prisoner had before threatened the injury, if his master would not let him have the other horse.
' So it has been determined that an indictment at the common law, would not lie for unlawfully, and with force and arms, maiming a horse, to the great damage of his owner, and against the peace. Such charge, it was adjudged, only imported a trespass — the words vi et armis not implying sufficient force to support an indictment. [2 East’s C. Law, 1074.J
*731The construction placed upon the English statute has never been departed from by the Courts of that country. True, the law in respect to malicious mischief has been remodelled by the 7 & 8 Geo. IV. c. 30; the 25th section of which enactment declares, that the offences denounced shall be punished, whether they were “ committed from malice conceived against the owner of the property,” or not. [Step. Crim. L. 191, 203.] The terms employed by the Black Act, of which malice .is predicated as a constituent of the offence, are not more potent than those employed in our statute, but are substantially the same, if not identical. Our first act upon the subject of malicious mischief, as well as that we have cited from the “ Penal Code,” were both passed in reference to the English statute, and long after its construction had been settled and known. This being the case, it is proper, that-the interpretation of the latter, so far as the phraseology of our statute makes it applicable, should exert a strong, if not a controlling influence. Hence we have no doubt that malice against the owner of the animal, alledged to have been killed, is an essential element of the statutory of-fence. From this view of the law, it would seem necessarily to follow, either that the owner’s name should be disclosed in the indictment, or that it should at least be stated that the animal was the property of some one, whose name was unknown. The evidence should show that there was an owner, and who he was, but it is not indispensable to a conviction, in such case, that the defendant, previous to the commission of the act, declared a purpose to injure the owner, or did, or said, anything, either before, or after, indicative of express malice. Malice is inferable, frequently from the circumstances under which the mischief was committed; thus if the act was committed wantonly, when the defendant was cool, or if excited, was angry without a cause, or his anger proceeded from a cause which could not naturally have manifested itself in the violence done. In these and other cases, the jury would be authorized to imply malice, and find the accused guilty.
It results from this view, that the indictment is defective, and the ruling of the Court was not in harmony with the law. The judgment of the Circuit Court is therefore reversed, and the defendant will appear at its next term, and answer such further charge, (if any,) as may be made against him; unless he shall be otherwise legally discharged.